Case: 19-10492      Document: 00515375831         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        April 8, 2020
                                      No. 19-10492                     Lyle W. Cayce
                                                                            Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRANDI LEE BRADDOCK,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:19-CV-161


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Brandi Lee Braddock, federal prisoner # 55980-177, pleaded guilty to
conspiring to possess with intent to distribute a “mixture and substance
containing a detectable amount of methamphetamine.”                   The district court
denied her 28 U.S.C. § 2255 motion on the merits without holding an
evidentiary hearing. Braddock now seeks a certificate of appealability (COA).
       Braddock contends that her counsel provided ineffective assistance by
allowing her to be charged with “methamphetamine (actual)”; failing to argue


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10492     Document: 00515375831   Page: 2   Date Filed: 04/08/2020


                                No. 19-10492

her objections to the Presentence Report; failing to ensure that she received
credit for time served in pretrial detention at the county jail; and failing to
object to her criminal history score. She also argues that the district court
erred by not holding an evidentiary hearing on her claims.
      This court will grant a COA, which is required to appeal, only when the
movant “has made a substantial showing of the denial of a constitutional
right.” 28 U.S.C. § 2253(c)(2); see Slack v. McDaniel, 529 U.S. 473, 483-84
(2000). To make that showing, Braddock must “demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims
debatable or wrong” or that the issues presented “deserve encouragement to
proceed further.” Slack, 529 U.S. at 484 (internal quotation marks and citation
omitted).
      Braddock has not made the requisite showing. In addition, we will not
consider newly raised claims that were not presented to the district court. See
Henderson v. Cockrell, 333 F.3d 592, 605 (5th Cir. 2003). Braddock’s motion
for a COA is denied.
      We construe the motion for a COA with respect to the district court’s
failure to hold an evidentiary hearing as a direct appeal of that issue, see
Norman v. Stephens, 817 F.3d 226, 234 (5th Cir. 2016), and affirm.
      COA DENIED; AFFIRMED.




                                      2